DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 61/929,748 (filled on 01/21/2014) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference signs mentioned in the description (e.g. all of the reference signs referred to in pages 9-19 of the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In page 11, line 10, the phrase “referred herein as “support frame” (9)” should read “referred herein as “support frame” (5)”.

Claim Objections

Claims 2, 6-7, 12-13, 16-17, and 19 are objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 5, the limitation “and corresponding drum” should read “and the corresponding drum”.
In claim 6, line 2, the limitation “and corresponding drum” should read “and the corresponding drum”.
In claim 7, line 3, the limitation “and corresponding drum” should read “and the corresponding drum”.
In claim 7, line 7, the limitation “cable segments wound about” should read “cable segments of the cable wound about”.
In claim 12, line 3, the limitation “of a corresponding rail” should read “of each corresponding rail”.
In claim 13, lines 2, 4, and 6, the limitation “the rail” should read “each corresponding rail”.
In claim 13, lines 4 and 6, the limitation “the wheel” should read “each wheel”.
In claim 13, line 13, the limitation “complementary in shape to slanted rails” should read “complementary in shape to the slanted rails”.
In claim 16, line 2, the limitation “said toothed peripheral edge” should read “said at least one toothed peripheral edge”.
In claim 17, line 6, the limitation “the group” should read “a group”.
In claim 19, line 5-7, the limitation “each being configured for contacting a given switch at the end of travel, so that at said end of said travel, the corresponding plate contacting the switch” should be amended to read “each plate being configured for contacting a given switch at an end of travel, so that at said end of travel, one of the plates contacting the switch”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 3 recites the limitation “wherein displacement of the support frame with respect to the base frame is done in a progressive manner; wherein displacement of the support frame with respect to the base frame is done incrementally” (in lines 1-5); however, according to disclosure in page 13 of the specification, applicant’s cable drive unit is configured to carry out the lateral displacement of the support frame (5) relative to the base frame (3) in a gradual/ progressive manner, or alternatively, in an incremental manner (ex. in small increments or in a stepped manner, etc.). That is, the specification makes no mention of the lateral displacement of the support frame (5) with respect to the base frame (3) cooccurring, both progressively and incrementally at the same time. Therefore, claim appears to contradict the description of the cable drive unit provided within the specification. 

Claims 4-5 depends from claim 3. Thus, claims 4-5 are also rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 limitation “wherein displacement of the support frame with respect to the base frame is done in a progressive manner; wherein displacement of the support frame with respect to the base frame is done incrementally” (in lines 1-5) renders the claim vague and indefinite. It is unclear, how the support frame can displace relative to the base frame progressively/ continuously/ gradually, while it also displaces incrementally in a stepped progression. In other words, the recitation in lines 4-5 of claim 1 contradicts the preceding recitations in lines 1-3 of claim 3.
 
Claim 3 recites the limitation “the transmission assembly” in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claims 4-5 depends from claim 3. Thus, claims 4-5 are also indefinite for the reasons set forth above.

Claim 12 limitation “wherein the circumferential groove of each wheel is complementary to the shape of the rail on which the wheel is intended to travel; wherein the circumferential groove of each wheel is complementary to the shape of the side edge of the rail on which the wheel is intended to travel” (in lines 3-7) renders the claim vague and indefinite. It is unclear, if the circumferential groove of each wheel has a shape that matches the overall shape of each corresponding rail, or if the circumferential groove of each wheel has a shape that matches only the shape of the side edge on each corresponding rail. In other words, does the side edge of each rail defines the overall shape of each rail, or does the side edge of each rail has a different shape than the overall shape of each corresponding rail? Clarification by the applicant is required.

Claim 19 recites the limitation “the driving assembly” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the fixed component” in line 12. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18-19, and 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-25 and 28-30 of U.S. Patent No. 11,272,684 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

In regards to claim 1 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, a cable drive unit for use with a free stall cleaning system (“a cable drive unit for use with a free stall cleaning system”), the cable drive unit comprising: a base frame (“a base frame”); a support frame being displaceable with respect to the base frame via a corresponding displacement assembly (“a support frame being displaceable with respect to the base frame via a corresponding displacement assembly”); and a drum pivotably mountable about the support frame for receiving a cable that is to be wound about said drum (“a drum being pivotably mountable about the support frame…for receiving a cable to be wound about said drum”); wherein, the drum displace with the support frame (“a drum being pivotably mountable about the support frame and being displaceable therewith”).

In regards to claim 2 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, the cable drive unit additionally comprising: a transmission assembly operatively connectable between a shaft of the drum and the displacement assembly (“a transmission assembly is operatively connectable between a shaft of the drum and the displacement assembly”); the transmission assembly being configured for laterally displacing the support frame and the corresponding drum with respect to the base frame by a certain lateral displacement for every rotational displacement of the drum (“the transmission assembly being configured for laterally displacing the support frame and corresponding drum with respect to the base frame by a certain lateral displacement for every rotational displacement of the drum”).

In regards to claim 3 of the instant application, claims 2-5 in U.S. Patent 11,272,684 B2 disclose, the displacement of the support frame with respect to the base frame being done in a progressive manner (“displacement of the support frame with respect to the base frame is done in a progressive manner” in claim 2); the displacement of the support frame with respect to the base frame being done incrementally (“displacement of the support frame with respect to the base frame is done incrementally” in claim 3); and the displacement of the support frame with respect to the base frame being synchronized with a rotational displacement of the drum via a corresponding transmission ratio or step of a transmission assembly (“displacement of the support frame with respect to the base frame is synchronized with a rotational displacement of the drum” in claim 4; “displacement of the support frame with respect to the base frame is synchronized with a rotational displacement of the drum via a corresponding transmission ratio or step of the transmission assembly” in claim 5).

In regards to claim 4 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, the transmission assembly comprising a worm gear pivotally mountable about the support frame within a given span (“the transmission assembly comprises a worm gear pivotally mountable about the support frame within a given span”); and said worm gear being threadedly engageable within a fixed component of the base frame so that a rotation of the worm gear in turn drives a lateral displacement of the support frame with respect to the base frame (“said worm gear being threadedly engageable within a fixed component of the base frame so that a rotation of the worm gear in turn drives a lateral displacement of the support frame with respect to the base frame”).

In regards to claim 5 of the instant application, claims 6-9 in U.S. Patent 11,272,684 B2 disclose, the transmission assembly comprising a chain operatively linking the drum to the worm gear (“the transmission assembly comprises a chain operatively linking the drum to the worm gear” in claim 6); a portion of the shaft of the drum being provided with a first gear, while a portion of the worm gear being provided with a second gear (“a portion of the shaft of the drum is provided with a first gear, and wherein a portion of the worm gear is provided with a second gear” in claim 7); the chain being mounted onto said first and second gears of the transmission assembly (“the chain being mounted onto said first and second gears of the transmission assembly” in claim 7); a given gear ratio being established between said first and second gears (“a given gear ratio being established between said first and second gears” in claim 7); the transmission assembly also include a chain tensioner for ensuring a given tension within the chain (“the transmission assembly comprises a chain tensioner for ensuring a given tension within the chain” in claim 9); wherein, the gear ratio is selected in relation to a diameter of the drum (“the gear ratio is selected in relation to a diameter of the drum” in claim 8).

In regards to claim 6 of the instant application, claim 10 in U.S. Patent 11,272,684 B2 disclose, the displacement of the support frame and the corresponding drum being selected in relation to a diameter of the cable to be wound about the drum (“displacement of the support frame and corresponding drum is selected in relation to a diameter of the cable to be wound about the drum”).

In regards to claim 7 of the instant application, claims 11 and 29 in U.S. Patent 11,272,684 B2 disclose, the drum of the cable drive unit being configured to rotate once for every incremental lateral displacement of the support frame and the corresponding drum, and said incremental lateral displacement corresponding substantially to a diameter of the cable to be wound about the drum (“the drum of the cable drive unit is configured to rotate once for every incremental lateral displacement of the support frame and corresponding drum, said incremental lateral displacement corresponding substantially to a diameter of the cable to be wound about the drum” in claim 11); wherein, a spacing ranging between about 1/16 of an inch and about 1/8 of an inch is provided between cable segments wound about the drum (“a spacing ranging between about 1/16 of an inch and about ⅛ of an inch is provided between cable segments wound about the drum” in claim 29).

In regards to claim 8 of the instant application, claims 1 and 12 in U.S. Patent 11,272,684 B2 disclose, the base frame comprising at least one rail on which the support frame is configured to travel (“the support frame comprises at least one wheel for traveling over at least one corresponding rail of the base frame” in claim 1; “the base frame comprises the at least one corresponding rail on which the support frame is configured to travel” in claim 12).

In regards to claim 9 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, the support frame comprising at least one wheel for traveling over a corresponding rail of the base frame (“the support frame comprises at least one wheel for traveling over at least one corresponding rail of the base frame” in claim 1).

In regards to claim 10 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, the base frame comprising a pair of rails on which the support frame is configured to travel (“the support frame comprises at least one wheel for traveling over at least one corresponding rail of the base frame…said at least one corresponding rail comprises first and second corresponding rails on which the support frame is configured to travel…said at least one wheel comprises a first pair of wheels for traveling over the first corresponding rail of the base frame, and a second pair of wheels for traveling over the second corresponding rail of the base frame” in claim 1).

In regards to claims 11-13 of the instant application, claims 1 and 13-19 in U.S. Patent 11,272,684 B2 disclose, the support frame comprising a first pair of wheels for traveling over a first corresponding rail of the base frame, and a second pair of wheels for traveling over a second corresponding rail of the base frame (“the support frame comprises at least one wheel for traveling over at least one corresponding rail of the base frame…said at least one corresponding rail comprises first and second corresponding rails on which the support frame is configured to travel…said at least one wheel comprises a first pair of wheels for traveling over the first corresponding rail of the base frame, and a second pair of wheels for traveling over the second corresponding rail of the base frame” in claim 1); each wheel of the support frame having a circumferential groove positioned, shaped and sized to travel over a corresponding side edge of each corresponding rail of the base frame (“each wheel of the support frame comprises a circumferential groove positioned, shaped and sized to travel over a corresponding side edge of each corresponding rail of the base frame” in claim 13); the side edge of each rail being a corner bar that is rigidly affixable onto each corresponding rail (“the side edge of each corresponding rail is a corner bar rigidly affixable onto the base frame” in claim 14) ; the circumferential groove of each wheel being complementary to the shape of each corresponding rail on and the shape of the side edge of each corresponding rail on which each wheel is intended to travel (“the circumferential groove of each wheel is complementary to the shape of each rail on which each wheel is intended to travel” in claim 15; “the circumferential groove of each wheel is complementary to the shape of the side edge of each rail on which each wheel is intended to travel” in claim 16); each axis of rotation of each wheel of the support frame being inclined inwardly towards the drum (“each axis of rotation of each wheel of the support frame is inclined inwardly towards the drum” in claim 17); each rail being substantially slanted with respect to the base frame (“each rail is substantially slanted with respect to the base frame” in claim 18); and the displaceable support frame comprises bottom portions complementary in shape to slanted rails of the cable drive unit (“the displaceable support frame comprises bottom portions complementary in shape to the corresponding rails of the cable drive unit” in claim 19).

In regards to claim 14 of the instant application, claim 20 in U.S. Patent 11,272,684 B2 disclose, a peripheral surface of the drum being smooth (“a peripheral surface of the drum is smooth”).

In regards to claim 15 of the instant application, claim 21 in U.S. Patent 11,272,684 B2 disclose, a peripheral surface of the drum having recessed rows for receiving corresponding wound segments of the cable of the cable onto the drum (“a peripheral surface of the drum comprises recessed rows for receiving corresponding wound segments of the cable onto the drum”).

In regards to claim 16 of the instant application, claim 1 in U.S. Patent 11,272,684 B2 disclose, the drum comprising at least one toothed peripheral edge that is being driven by a corresponding driving assembly (“the drum comprising at least one toothed peripheral edge, and said at least one toothed peripheral edge being configured for driving by a corresponding driving assembly” in claim 1).

In regards to claim 18 of the instant application, claims 1 and 22 in U.S. Patent 11,272,684 B2 disclose, the cable drive unit comprising a pair of opposite toothed peripheral edges, and a pair of driving assemblies that are used for driving the drum along a given direction of rotation (“the drum comprising at least one toothed peripheral edge, and said at least one toothed peripheral edge being configured for driving by a corresponding driving assembly” in claim 1; “the at least one toothed peripheral edge of the cable drive unit comprises a pair of toothed peripheral edges at opposite ends of the drum, and the corresponding driving assembly comprises a pair of driving assemblies, each one being used for driving the drum along a given direction of rotation” in claim 22).

In regards to claim 19 of the instant application, claims 23-25 in U.S. Patent 11,272,684 B2 disclose, the cable drive unit comprising a range-limiting assembly for limiting a distance of travel of the support frame with respect to the base frame (“the cable drive unit comprises a range-limiting assembly for limiting a distance of travel of the support frame with respect to the base frame” in claim 23); the range-limiting assembly including first and second plates operatively mounted onto the displaceable support frame, and each plate being configured for contacting a given switch at an end of travel, so that at said end of travel, the corresponding plate contacting the switch turns off a given rotational driving direction of a driving assembly and turns on another opposite given rotational driving direction, thereby urging the displaceable support frame into a reciprocating back-and-forth lateral movement during operation of the cable drive unit (“the range-limiting assembly comprises first and second plates operatively mounted onto the displaceable support frame and each plate being configured for contacting a given switch at the end of travel of the support frame, so that at the end of travel, one of the plates contacting the given switch turns off a given rotational driving direction of the transmission assembly and turns on another opposite given rotational driving direction, thereby urging the displaceable support frame into a reciprocating back-and-forth lateral movement during operation of the cable drive unit” in claim 24); wherein, the switch is mountable onto the fixed component of a base frame (“the given switch is mountable onto a fixed component of the base frame” in claim 25).

In regards to claim 21 of the instant application, claim 28 in U.S. Patent 11,272,684 B2 disclose, a kit with corresponding components for assembling a cable drive unit according to claim 1 (“A kit with corresponding components for assembling a cable drive unit according to claim 1”).

In regards to claim 1 of the instant application, claim 29 in U.S. Patent 11,272,684 B2 also disclose, a cable drive unit for use with a free stall cleaning system (“cable drive unit for use with a free stall cleaning system”), the cable drive unit comprising: a base frame (“a base frame”); a support frame being displaceable with respect to the base frame via a corresponding displacement assembly (“a support frame being displaceable with respect to the base frame via a corresponding displacement assembly”); and a drum pivotably mountable about the support frame for receiving a cable that is to be wound about said drum (“a drum being pivotably mountable about the support frame…for receiving a cable to be wound about said drum”); wherein, the drum displace with the support frame (“a drum being pivotably mountable about the support frame and being displaceable therewith”).

In regards to claim 1 of the instant application, claim 30 in U.S. Patent 11,272,684 B2 also disclose, a cable drive unit for use with a free stall cleaning system (“a cable drive unit for use with a free stall cleaning system”), the cable drive unit comprising: a base frame (“a base frame”); a support frame being displaceable with respect to the base frame via a corresponding displacement assembly (“a support frame operatively mountable onto the base frame and being laterally displaceable with respect to said base frame via a corresponding displacement assembly”); and a drum pivotably mountable about the support frame for receiving a cable that is to be wound about said drum (“a drum pivotably mountable about the support frame for receiving a cable to be wound about said drum”); wherein, the drum displace with the support frame (“transmission assembly is operatively connectable between a shaft of the drum and the displacement assembly, the transmission assembly being configured for laterally displacing the support frame and corresponding drum with respect to the base frame by a certain lateral displacement for every rotational displacement of the drum”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Einhorn (U.S. PGPUB 2014/0061558).

In regards to claim 1, Einhorn teach (Figures 1-8) a cable drive unit (winch system 10) capable of being used with a free stall cleaning system, the cable drive unit (winch system 10) comprising: a base frame (guide bars 31 connected to the platform 30 through end supports 32); a support frame (frame 25, which includes the tubular sliders 33 and the frame walls 26 and 27) being displaceable with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) via a corresponding displacement assembly (combined structure of the tubular sliders 33, the sprocket 41, the fluid motor 47, the feed screw 51, the sprocket 54, and the chain 55) (fluid motor 47 rotates the drum 20 though reduction gear set 44 of the gear housing 42, which in turn rotates spindles 40 and the sprocket 41 connected to said spindle 40; sprocket 41 is linked to sprocket 54 though chain 55; consequently, the rotation of the sprocket 41 also rotates sprocket 54 and the feed screw 51 that is connected to the sprocket 54; rotation of feed screw 51 therefore causes the tubular sliders 33 of the fame 25 to displace laterally along the guide bars 31 and the platform 30); and a drum (drum 20) pivotably mountable about the support frame (drum 20 is rotatably mounted on spindle 40 and gear housing 42, which are pivotally supported by frame walls 26 and 27 of the frame 25) for receiving a cable (cable 13) to be wound about said drum (drum 20); wherein, the drum is displaceable with the support frame (frame 25) (see also paragraphs 0028-0039).

In regards to claim 2, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), a transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55) operatively connectable between a shaft (spindle 40) of the drum (drum 20) and the displacement assembly (combined structure of the tubular sliders 33, the sprocket 41, the fluid motor 47,  the feed screw the 51, the sprocket 54, and the chain 55); and the transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55) being configured for laterally displacing the support frame (frame 25) and the corresponding drum (drum 20) with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) by a certain lateral displacement for every rotational displacement of the drum (drum 20) (see also paragraphs 0037).

In regards to claim 3, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the displacement of the support frame (frame 25) with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) can be carried out, either in a progressive manner or incrementally (paragraph 0036-0037 disclose, the fluid motor 47 being configured to rotate the drum 20, and the lateral displacement of the frame 25 in relation to the base 10 being synchronized with the rotation of the drum 20; where the drum 20 can optionally be configured to rotate independently of said lateral displacement of frame 25, via a conventional clutch mechanism, for timing purposes. Therefore, Einhorn’s winch system 10 can be designed to move the frame 25 relative to the base 10 in a continuous manner as the fluid motor 47 rotates the drum 20, or alternatively, it can be designed to incrementally move the frame 25 relative to the base 10 only during preferable times, as the fluid motor 47 rotates the drum 20); and the displacement of the support frame (frame 25) with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) being synchronized (paragraph 0037 disclose, the rotation of the feed screw 51 is synchronized with the rotation of the drum 20) with a rotational displacement of the drum (drum 20) via a corresponding transmission ratio (the rotation of the drum 20 is transferred to the feed screw 51 through sprockets 41 and 54; where the size of the sprockets 41 and 54 with respect to one another would establish a transmission ratio) of a transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55).

In regards to claim 4, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55) comprises a worm gear (feed screw 51) pivotally mountable about the support frame (ends 52 and 53 of the feed screw 51 is pivotally received on frame walls 26 and 27 of the frame 25) within a given span (between frame walls 26 and 27); wherein, said worm gear (feed screw 51) being threadedly engageable within a fixed component (shuttle 62, which includes the blade 63, blade head 64, short stub shaft 65 with the enlargement 66, blade holder 67, and support 68 with the lower flange 69) of the base frame (platform 30) so that a rotation of the worm gear (feed screw 51) in turn drives a lateral displacement of the support frame (frame 25) with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) (see also paragraphs 0037-0040).

In regards to claim 8, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the base frame (guide bars 31 connected to the platform 30 through end supports 32) comprising at least one rail (guide bars 31) on which the support frame (frame 25) is configured to travel (tubular sliders 33 of the frame 25 travels along the guide bars 31 connected to the platform 30) (see also paragraph 0031).

In regards to claim 10, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the base frame (guide bars 31 connected to the platform 30 through end supports 32) comprising a pair of rails (guide bars 31) on which the support frame (frame 25) is configured to travel (tubular sliders 33 of the frame 25 travels along the guide bars 31 connected to the platform 30) (see also paragraph 0031).

In regards to claim 14, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the peripheral surface (cylindrical portion of the drum disposed between side flanges 21 and 22 and/ or the central panel 23 about which the cable loops 24 are wound upon) of the drum (drum 20) being smooth (figure 5 clearly illustrated, the peripheral cylindrical surface of the drum 20 having a smooth and/ or uniform configuration).

In regards to claim 16, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the drum (drum 20) comprising at least one toothed peripheral edge (large ring 72 with peripheral teeth 73) that is being driven by a corresponding driving assembly (fluid motor 47, which is powered by the pump and reservoir/ compressed air source 48) (since the larger ring 72 is provided on the drum 20, when the drum 20 is rotated by the fluid motor 47, the larger ring 72 is also rotated; therefore, the larger ring 72 is configured to be driven by the fluid motor 47).

In regards to claim 21, Einhorn teach (Figures 1-8) a kit with components (parts that forms the winch system 10) for assembling a cable drive unit (winch system 10) having the specific structural and functional configuration recited within claim 1 limitations (see also paragraphs 0028-0039).

Claims 1-2, 8-10, 14, 16-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Pierce Jr. (U.S. Patent 3,836,122 A).

In regards to claim 1, Pierce Jr. teach (Figures 1-9) a cable drive unit (cable winch illustrated in figure 1) capable of being used with a free stall cleaning system, the cable drive unit (cable winch illustrated in figure 1) comprising: a base frame (base 10); a support frame (drum support 15) being displaceable with respect to the base frame (base 10) via a corresponding displacement assembly (traverse mechanism 40); and a drum (cable drum 20) pivotably mountable about the support frame (drum support 15) for receiving a cable (cable ‘C’) to be wound about said drum (cable drum 20); wherein, the drum (cable drum 20) is displaceable with the support frame (drum support 15) (see also Col. 3, line 4 - Col. 5, line 39).

In regards to claim 2, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), a transmission assembly (combined structure of the chain sprocket 41, the endless chain 42, the input sprocket 43, the gear box 44, the vertical output shaft 47, and the block 63 with the pin 65) is operatively connected between a shaft (drum shaft 25) of the drum (cable drum 20) and the displacement assembly (traverse mechanism 40); the transmission assembly (combined structure of the chain sprocket 41, the endless chain 42, the input sprocket 43, the gear box 44, the vertical output shaft 47, and the block 63 with the pin 65) being configured for laterally displacing the support frame (drum support 15) and the corresponding drum (cable drum 20) with respect to the base frame (base 10) by a certain lateral displacement for every rotational displacement of the drum (cable drum 20) (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claims 8-9, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), the base frame (base 10) comprising at least one rail (track formed by front strut 13 and tubular traverse support rod 14) on which the support frame (drum support 15) is configured to travel; and the support frame (drum support 15) comprising at least one wheel (rollers 19) for traveling over a corresponding rail (track formed by front strut 13) of the base frame (base 10) (see also Col. 3, line 4-36).

In regards to claim 10, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), the base frame (base 10) comprising a pair of rails (track formed by front strut 13 and tubular traverse support rod 14) on which the support frame (drum support 15) is configured to travel (see also Col. 3, line 4-36).

In regards to claim 14, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), a peripheral surface (outer surface of the drum cylinder 28) of the drum (cable drum 20) being smooth (as clearly illustrated in figures 2 and 4) (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claims 16-17, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), the drum (cable drum 20) comprising at least one toothed peripheral edge (gear 35, which is coupled to the annular flange 26' of the cable drum 20 through the radially inwardly directed clutch teeth 29 on the outer surface of the annular flange 26' and the radially outwardly directed clutch teeth 38 on the inner lateral surface of the gear 35) that is being driven a corresponding driving assembly (rotary hydraulic motors 60 with the output/ drive shafts 61); the driving assembly (rotary hydraulic motors 60 with the output/ drive shafts 61) is configured for driving the drum (cable drum 20) along a first direction of rotation (rotational direction that winds cable ‘C’ around the drum cylinder 28 of the cable drum 20) and along a second opposite direction of rotation (rotational direction that unwinds cable ‘C’ from the drum cylinder 28 of the cable drum 20), so as to wind and unwinds the cable (cable ‘C’) about the drum (cable drum 20); wherein, the driving assembly (rotary hydraulic motors 60 with the output/ drive shafts 61) includes motors (rotary hydraulic motors 60) and a gears (output/ drive shafts 61) (see also Col. 3, line 56 - Col. 4, line 23 and  Col. 5, line 24-55).

In regards to claim 20, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further each (Figures 1-9), the cable drive unit (cable winch illustrated in figure 1) additionally comprising: at least one chain guide (sprockets 48 and 58, which are configured to engage with and guides the endless chains 49), and panels (front wall 16, side walls 17, and inner side walls 17') for covering different sections of the cable drive unit (cable winch illustrated in figure 1); wherein, the at least one chain guide (sprockets 48 and 58, which engages with and guides the endless chains 49) is fixed with respect to the base frame (base 10) and positioned under said base frame (base 10).

In regards to claim 21, Pierce Jr. teach (Figures 1-9) a kit with components (parts that forms the cable winch illustrated in figure 1) for assembling a cable drive unit (cable winch illustrated in figure 1) having the specific structural and functional configuration recited within claim 1 limitations (see also Col. 3, line 4 - Col. 5, line 39).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Einhorn, in view of Wood (U.S. Patent 5,330,122 A).

In regards to claim 5, Einhorn teach all intervening claim limitations as shown above. Einhorn further teach (Figures 1-8), the transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55) also comprising: a chain (chain 55) operatively linking the drum (drum 20) to the worm gear (feed screw 51); a portion of the shaft (spindle 40) of the drum (drum 20) being provided with a first gear (sprocket 41); a portion of the worm gear (end 53 of the feed screw 51) being provided with a second gear (sprocket 54); the chain (chain 55) being mounted onto said first second gear (sprocket 41) and said second gear (sprocket 54) of the transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55); and a given gear ratio (gear ratio defined by differences in the diameter of the sprockets 41 and 54) being established between said first and second gears (sprocket 41 and sprocket 54) (see also paragraphs 0033 and 0037). Yet, Einhorn is silent on said gear ratio (gear ratio defined by differences in the diameter of the sprockets 41 and 54) being related to the diameter of the drum (drum 20), and the transmission assembly (combined structure of the sprocket 41, the feed screw 51, the sprocket 54, and the chain 55) including a chain tensioner for tensioning the chain (chain 55).
Wood however does teach (Figures 1-10) a cable drive unit (cable reel assembly 12 of the launching/ retrieval apparatus 10) comprising a chain tensioner (chain tensioner mechanism 97) for ensuring a given tension within a chain (chain 26) (see also Col. 3, line 37-54, Col. 4, line 7-20, and Col. 4, line 53-61). 
Accordingly, it would have been an trivial solution to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to provide the transmission assembly in Einhorn’s cable drive unit with a chain tensioner as suggested by Bennett, so as to maintain the tension of the chain in said transmission assembly at an optimal amount; which will effectively prevent the chain from slipping-off the first and second gears in the transmission assembly due to the slacking of the chain overtime, while also facilitating efficient driving force/ torque transfer between said first and second gears. As noted above, in paragraphs 0033 and 0037 disclose, the transmission assembly in the cable drive unit being set to transfer the rotation of the drum into the lateral displacement of the support frame/ drum relative to the base frame, the first and second sprockets of said transmission assembly establishing a given gear ratio, and the lateral displacement of the support frame/ drum being synchronized with the rotation of the drum in a preferable manner; wherein, said synchronicity between the lateral displacement of the drum and the rotation of the drum can be altered by changing the sprockets forming the transmission assembly. Furthermore, one of ordinary skill in the art would have recognized that the amount of cable wound around the drum and the speed at which said cable winds/ unwinds about said drum, during one full lateral displacement of the drum/ support frame in relation to the base frame (e.g. when the drum and the support frame travels from one end of the base frame toward the other end), can both be determined based on the overall diameter for the drum, the rotational speed of the drum, the diameter of the cable that is being wound about the drum, or the length of the worm gear in the transmission assembly. For example, since the rotation of the drum is synchronized (via the gear ratio of the transmission assembly) with the lateral travel of said drum/ support frame along the base frame, a larger diameter drum would take up more cable compared to a smaller diameter drum, as the drum rotates and travels along the base frame. Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the transmission assembly in the Einhorn’s cable drive unit with a gear ratio that is based upon the diameter of the drum in said cable drive unit. Selecting such a gear ratio for the transmission assembly will facilitate quick wind/ unwind of the entire cable around/ from the drum in an organized manner (e.g. without overlapping, crossing, and/ or entangling of the cable segments), while appreciatively minimizing the reciprocating lateral movement of said drum with respect to the base frame.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Einhorn, in view of Le bus (U.S. Patent 3,150,844 A). 

In regards to claim 15, Einhorn teach all intervening claim limitations as shown above. Yet, Einhorn fail to disclose the peripheral surface (cylindrical portion of the drum disposed between side flanges 21 and 22 and/ or the central panel 23 about which the cable loops 24 are wound upon) of the drum (drum 20) having recessed rows for receiving corresponding wound segments (cable loops 24) of the cable (cable 13) onto the drum (drum 20).
On the contrary, Le Bus teach (Figures 1 and 4-8) a drum (drum 10) that can be used in a cable drive unit for winding and/ or unwinding a cable (cable 18; see also Col. 1, line 9 - Col. 2, line 48). Wherein, the peripheral surface (core 12) of the drum (drum 10) comprises recessed rows (cable receiving grooves 24) for receiving corresponding wound segments of the cable (cable 18) onto the drum (drum 10) (see also Col. 3, line 3-43).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the drum in the cable driving unit taught by Einhorn using the suggestions in Le Bus reference, so as to provide the peripheral surface of said drum with recessed grooves for receiving the cable segments of the cable during the winding of the cable around the drum. This is advantageous in appropriately arranging the cable segments around the drum in an organized manner that will effectively prevent any undesirable overlapping of the cable segments.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce Jr, in view of Smith et al. (U.S. Patent 3,456,899 A hereinafter referred to as “Smith”).

In regards to claim 11, Pierce Jr. teach all intervening claim limitations as shown above. Pierce Jr. further teach (Figures 1-9), the support fame (drum support 15) having a first pair of wheels (rollers 19) for traveling over a first corresponding rail (track formed by front strut 13) of the base frame (base 10). Yet, Pierce Jr. fail to teach, the support frame (drum support 15) also having a second pair of wheels for traveling over a second corresponding rail (tubular traverse support rod 14) of the base frame (base 10); instead, the support frame (drum support 15) in the cable drive unit (cable winch illustrated in figure 1) disclosed by Pierce Jr. is slidably supported (via trunnions 18 ) on the said second corresponding rail (tubular traverse support rod 14) without the use of any wheels.
Nevertheless, Smith teach (Figures 1-2) a cable drive unit (winch apparatus described in the Abstract) comprising: a drum (drum 10) pivotably mounted about a support frame (carriage 12) for receiving a cable (cable 11); the support frame (carriage 12) movably mounted on a base frame (frame 20); the drum (drum 10) and the support frame (carriage 12) configured to laterally displace with respect to the base frame (frame 20) via a displacement assembly (carriage drive motor 23); wherein, the support frame (carriage 12) including a first pair of wheels (wheels 14 and 15) for traveling over a first corresponding rail (lower rail 18) on the base frame (frame 20), and a second pair of wheels (wheels 16 and 17) for traveling over a second corresponding rail (upper rail 19) on the base frame (frame 20) (see also Col. 2, line 15-62).
Consequently, using the suggestion in Smith, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, to provide the cable drive unit taught by Peirce Jr. with a second pair of wheels and a second corresponding rail for said second pair of wheel to travel over (in other words, to replace the trunnions and the tubular traverse support rod arrangement of the cable drive unit disclosed by Peirce with a wheels and rails arrangement that is similar to the one employed by Smith to position the support frame on the base frame). Movably mounting the support frame on the base frame using a first and second pair of wheels that is configured to travel over a corresponding first and second rails would facilitating smooth and/ or low friction displacement of the support frame over the base frame during cable drive unit operation (specially compared to the trunnions and the tubular traverse support rod arrangement used in Peirce’s cable drive unit to slidably mount the support frame on the base frame); thereby, allowing the support frame, and subsequently the drum, to easily be displace relative to the base frame without any frictional interference or other obstructions.

In regards to claim 12, Pierce Jr. in view Smith teach all intervening claim limitations as shown above. Smith further teach (Figures 1-2), each wheel (wheels 14, 15, 15, and 17) of the support frame (carriage 12) including a circumferential groove that is positioned, shaped and sized (figures 1-2 clearly illustrate, each of the wheels 14, 15, 16, and 17 having a central groove positioned on the circumferential surface of each wheel, and said central groove in each wheel complementing the shape of the lower rail 18 and the upper rail 19) to travel over a side edge (inverted V-shaped portion of the lower rail 18 and the upper rail 19) of each corresponding rail (lower rail 18 and upper rail 19) on the base frame (frame 20).
Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention, to replace the rails of the base frame in the cable drive unit taught by Pierce Jr and the wheels on the support frame of said cable drive unit, with rails and wheels having the precise structure/ features as the rails and wheels proposed by Smith; where each said rail includes a side edge, and each said wheel includes a circumferential groove that is positioned/ shaped/ sized to travel over a side edge of each respective rail on the base frame. Providing each wheel on the support frame with circumferential groove that matches the size/ shape of each corresponding rail (e.g. inverted V-shaped profile of each rail) on the base frame would effectively preventing the wheels from going off-track and/ or derailing from the rails as the support frame displaces relative to the base frame (or when said wheels travels along said rails).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654